Case: 16-17492   Date Filed: 02/05/2018   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17492
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:08-cr-00005-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KARRIECE QUONTREL DAVIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 5, 2018)

Before TJOFLAT, WILSON, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 16-17492     Date Filed: 02/05/2018    Page: 2 of 2


      Karriece Davis, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for credit for time served and denial of his motion for

reconsideration. Davis’s notice of appeal in this case states that he wishes to

appeal the order denying his motion for reconsideration, but his appellate brief in

this case discusses the district court’s denial of his Federal Rule of Civil Procedure

60(b) motion for relief from judgment from which Davis has filed a separate notice

of appeal.

      An appellant’s brief must contain a statement of all of the issues presented

for review. Fed. R. App. P. 28(a)(5). We liberally construe pro se pleadings.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

A pro se appellant nonetheless still abandons an issue when he fails to offer

argument on the issue in his brief. Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008) (per curiam).

      Davis has not raised any argument in his brief challenging the district court’s

denials of his motion for credit for time served and his motion for reconsideration.

He thus has abandoned any challenge to those denials. See id. Accordingly, we

must affirm because Davis has not shown that the district court erred by denying

his motion for credit for time served or his motion for reconsideration.

      AFFIRMED.




                                          2